 
 
I 
112th CONGRESS 2d Session 
H. R. 6588 
IN THE HOUSE OF REPRESENTATIVES 
 
November 13, 2012 
Ms. Jackson Lee of Texas (for herself, Mr. Van Hollen, Mr. Davis of Illinois, Mr. Carson of Indiana, Mr. Cicilline, Mr. Brady of Pennsylvania, Ms. Slaughter, Ms. Norton, Mr. Sires, Mr. Towns, Ms. Schwartz, Ms. Richardson, Ms. McCollum, Mrs. Davis of California, Mr. Al Green of Texas, Mrs. Maloney, Mr. Peters, Mrs. Napolitano, Mr. Culberson, Mr. Farenthold, Mr. Conyers, Mr. Pallone, Ms. Sewell, Ms. Eddie Bernice Johnson of Texas, Mr. Thompson of Mississippi, Mr. Richmond, Mr. Scott of Virginia, Ms. Fudge, Mr. Perlmutter, Mr. Cleaver, Mr. Clyburn, Ms. Kaptur, and Mr. Yoder) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To award a Congressional Gold Medal to Malala Yousufzai, in recognition of her devoted service to education, justice, and equality in Pakistan. 
 
 
1.FindingsCongress finds the following: 
(1)Malala Yousufzai, a young fifteen-year-old girl, took the initiative to stand against the abusive, uncaring, and cold-hearted members of the Taliban in Pakistan. 
(2)Malala Yousufzai understood the danger she faced when sacrificing to promote education for women. 
(3)Malala Yousufzai did not let the fear of danger prevent her from being an activist for justice in Pakistan. 
(4)The first step in fighting for justice for Malala Yousufzai was blogging about life under Taliban rule as the Taliban militants seized the Swat Valley of Pakistan. 
(5)Malala Yousufzai rose to prominence and the world was given the opportunity to see the real lives of many civilians in Pakistan. 
(6)On October 9, 2012, the life of Malala Yousufzai was threatened merely because she was a young girl who advocated for access to education, justice, and equality. 
(7)A Taliban militant attempted to assassinate Malala Yousufzai while she was riding on a school bus, because of her desire for all Pakistanis to have an opportunity to receive an education, regardless of gender. 
(8)Following a cowardly attack on Malala Yousufzai, her message gained international popularity for showing the accurate face of Pakistan. 
(9)Malala Yousufzai is a symbol of hope in a country long beset by violence and despair. 
(10)Malala Yousufazai represents the future of Pakistan, a young Muslim girl who is the new face of Pakistan and an advocate for human rights for women in Pakistan.  
2.Congressional gold medal 
(a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of Congress, of a gold medal of appropriate design, to Malala Yousufzai in recognition of her devoted service to education, justice, and equality in Pakistan. 
(b)Design and strikingFor the purpose of the presentation referred to in subsection (a), the Secretary of the Treasury (hereinafter in this Act referred to as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions to be determined by the Secretary. 
3.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 2 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.  
4.Status of medals 
(a)National MedalsThe medals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code. 
(b)Numismatic ItemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.  
5.Authority to use fund amounts; proceeds of sale 
(a)Authorization To use fund amountsThere is authorized to be charged against the United States Mint Public Enterprise Fund, such amounts as may be necessary to pay for the cost of the medals struck pursuant to this Act. 
(b)Proceeds of saleAmounts received from the sale of duplicate bronze medals under section 3 shall be deposited in the United States Mint Public Enterprise Fund. 
 
